DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Terminal Disclaimer filed April 14, 2022 are received and entered.
2.	Claims 1 and 23 are amended.  Claims 3, 25, and 30 are cancelled.  Claims 10 – 11 and 20 – 22 are withdrawn.  Claim 31 is newly added.  Claims 1 – 2, 4 – 24, 26 – 29, and 31 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 10 – 11 and 20 – 22 are rejoined and claims 1 – 2, 4 – 24, 26- 29, and 31 allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Merrick on April 19, 2022.
6.	Regarding claim 1, please amend lines 8 – 9 to recite: “the first 
7.	Regarding claim 23, please amend lines 11 – 12 to recite: “the first 
8.	Regarding claims 10 – 11 and 20 – 22, please rejoin these claims.

Reasons for Allowance
9.	Claims 1 – 2, 4 – 24, 26- 29, and 31 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Yoshihara (U.S. Pub. 2010/0208350), Horio et al. (U.S. Pub. 2017/0276840), Kim et al. (U.S. Pub. 2017/005,9926), Fukuda et al. (U.S. Pub. 2017/0313911), Isojima et al. (U.S. Pub. 2019/0315105), Jung et al. 11(U.S. Pub. 2016/0376450), Harley (U.S. Pub. 2015/0370376), Patel et al. (U.S. Pub. 2017/0242506), Watazu et al. (U.S. Pub. 2016/0342257), Sleeman et al. (U.S. Pub. 2011/0057899), Honda et al. (U.S. Pub. 2011/0175845), Aberg et al. (U.S. Pub. 2013/0147739), Dang et al. (U.S. Pub. 2007/0275171), and Cho et al. (U.S. Pub. 2018/0003860).
Regarding claim 1, neither Yoshihara nor Horio nor Kim nor Fukuda nor Isojima nor Jung nor Harley nor Patel nor Watazu nor Sleeman nor Honda nor Aberg nor Dang nor Cho teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a first coating layer on the base layer; and
a second coating layer on the first coating layer and having a thickness less than a thickness of the first hard coating layer,
wherein at least one of the base layer, the first coating layer and the second coating layer includes an ultraviolet blocking element,
wherein the first hard coating layer comprises acryl and epoxy, a ratio between the acryl and the epoxy of the first hard coating layer being 7:3.”
Regarding claim 23, this claim is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 1 – 2, 4 – 22, 24, 26- 29, and 31, these claims are allowed based on their respective dependence from claims 1 and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626